UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KORIN RUTLEDGE,

                                Plaintiff,

         against
                                                          CIVIL ACTION NO.: 19 Civ. 8308 (LJL) (SLC)

                                                                 ORDER TO FILE MOTION FOR
SM STANTON, LLC and
                                                                    DEFAULT JUDGMENT
ROUND TWO NEW YORK CITY LLC,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         By February 18, 2020, and in accordance with the instructions to the attorney on the

docket, Plaintiff is directed to file a Proposed Default Judgment (not a Motion for Default

Judgment),     using      the   sample       form   available   on   the   Court’s    website    at:

https://nysd.uscourts.gov/sites/default/files/2018-06/Default.pdf. When filing the Proposed

Default Judgment, Plaintiff shall select the event type “Proposed Default Judgment.” The

Affirmation filed at ECF No. 21 does not need to be re-filed. Should Plaintiff have any issues or

questions, Plaintiff may contact the ECF Help Desk at 212-805-0800.


Dated:             New York, New York
                   February 11, 2020

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge
